BROWN and LEWIS, .1.1.
(dissenting).
We agree with our brethren that there is not sufficient evidence to justify a finding that the fire alleged to have been set and started by defendant spread to the premises of plaintiff, and caused the damage complained of, and for this reason a new trial should be *214granted. But we cannot subscribe to the conclusion that final judgment should be ordered for defendant. The action is one to recover damages for injury to plaintiff’s property caused by a fire alleged to have been negligently set and started by defendant, and one for trial by a jury. In our judgment, this court has no power or right to deprive plaintiff of its constitutional right to such a trial in.this manner. Wilcox v. Landberg, 30 Minn. 93, 14 N. W. 365. This disposition of the case is not authorized by Laws 1895, c. 320, as construed and interpreted by this court, speaking through Justice MITCHELL, in Cruikshank v. St. Paul Fire & M. Ins. Co., 75 Minn. 266, 77 N. W. 958. It is there said (page 268) that judgment notwithstanding the verdict of a jury
“Should not be granted unless it clearly appeared from the whole evidence that the cause of action, or defense, sought to be established could not, in point of substance, constitute a legal cause of action or a legal defense.
This court has acted on this construction of the statute and refused to order judgment even where there was a total absence of evidence on some material point, but where it appeared probable that the party had a good cause of action or defense, and that the defect in the evidence could be supplied on another trial.”
This rule was followed and applied in Kreatz v. St. Cloud School Dist., 79 Minn. 14, 81 N. W. 533, and other cases, and should not be departed from. In our opinion, it does not appear from the record in this case that sufficient evidence might not be supplied upon another trial.